United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10665
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HECTOR CAMPOZANO-TIERRABLANCA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:02-CR-00384-1-M
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The assistant federal public defender appointed to represent

Campozano-Tierrablanca in the district court and on direct appeal

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).   Campozano-

Tierrablanca has filed a pro se brief in response to counsel’s

motion.   Our independent review of the briefs and the record

disclose no nonfrivolous issues for appeal.   The FPD's motion for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10665
                                 -2-

leave to withdraw is GRANTED, the FPD is excused from further

responsibilities, and the appeal is DISMISSED.    See 5th Cir.

R. 42.2.

     We decline to address the ineffective assistance of counsel

claims raised by Campozano-Tierrablanca in this proceeding

because the record is not sufficiently developed to permit direct

review.    See United States v. Brewster, 137 F.3d 853, 859 (5th

Cir. 1998).

     ANDERS MOTION GRANTED; APPEAL DISMISSED.